Exhibit 10.15.1

KEYHOLE, INC.

EQUITY INCENTIVE PLAN

As Adopted on November 22, 2000

As further amended on December 7, 2005

1. Purpose. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, its Parent and Subsidiaries, by
offering them an opportunity to participate in the Company’s future performance
through awards of Options and Restricted Stock. Capitalized terms not defined in
the text are defined in Section 22. This Plan is intended to be a written
compensatory benefit plan within the meaning of Rule 701 promulgated under the
Securities Act.

2. Shares Subject to the Plan.

2.1 Number of Shares Available. Subject to Sections 2.2 and 17 hereof, the total
number of Shares reserved and available for grant and issuance pursuant to this
Plan will be 2,250,000. Shares or such lesser number of Shares as permitted
under Section 260.140.45 of Title 10 of the California Code of Regulations.
Subject to Sections 2.2, 5.11 and 17 hereof, Shares subject to Awards previously
granted will again be available for grant and issuance in connection with future
Awards under this Plan to the extent such Shares: (i) cease to be subject to
issuance upon exercise of an Option, other than due to exercise of such Option;
(ii) are subject to an Award granted hereunder but the Shares subject to such
Award are forfeited or repurchased by the Company at the original issue price;
or (iii) are subject to an Award that otherwise terminates without Shares being
issued. At all times the Company will reserve and keep available a sufficient
number of Shares as will be required to satisfy the requirements of all Awards
granted and outstanding under this Plan.

2.2 Adjustment of Shares. In the event that the number of outstanding shares of
the Company’s Common Stock is changed by a stock dividend, recapitalization,
stock split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company without consideration,
then (i) the number of Shares reserved for issuance under this Plan, (ii) the
Exercise Prices of and number of Shares subject to outstanding Options and
(iii) the Purchase Prices of and number of Shares subject to other outstanding
Awards will be proportionately adjusted, subject to any required action by the
Board or the shareholders of the Company and compliance with applicable
securities laws; provided, however, that fractions of a Share will not be issued
but will either be paid in cash at the Fair Market Value of such fraction of a
Share or will be rounded down to the nearest whole Share, as determined by the
Committee; and provided, further, that the Exercise Price of any Option may not
be decreased to below the par value of the Shares.

3. Eligibility. ISOs (as defined in Section 5 hereof) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. NQSOs (as defined in
Section 5 hereof) and Restricted Stock Awards may be granted to employees,
officers, directors and consultants of the Company or any Parent or Subsidiary
of the Company; provided such consultants render bona fide services not in
connection with the offer and sale of securities in a capital-raising
transaction. A person may be granted more than one Award under this Plan.



--------------------------------------------------------------------------------

4. Administration.

4.1 Committee Authority. This Plan will be administered by the Committee or the
Board if no Committee is created by the Board. Subject to the general purposes,
terms and conditions of this Plan, and to the direction of the Board, the
Committee will have full power to implement and carry out this Plan. Without
limitation, the Committee will have the authority to:

(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

(b) prescribe, amend and rescind rules and regulations relating to this Plan;

(c) approve persons to receive Awards;

(d) determine the form and terms of Awards;

(e) determine the number of Shares or other consideration subject to Awards;

(f) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or awards under any other incentive or compensation plan of the Company or
any Parent or Subsidiary of the Company;

(g) grant waivers of any conditions of this Plan or any Award;

(h) determine the terms of vesting, exercisability and payment of Awards;

(i) correct any defect, supply any omission, or reconcile any inconsistency in
this Plan, any Award, any Award Agreement, any Exercise Agreement or any
Restricted Stock Purchase Agreement;

(j) determine whether an Award has been earned;

(k) make all other determinations necessary or advisable for the administration
of this Plan; and

(l) extend the vesting period beyond a Participant’s Termination Date.

4.2 Committee Discretion. Unless in contravention of any express terms of this
Plan or Award, any determination made by the Committee with respect to any Award
will be made in its sole discretion either (i) at the time of grant of the
Award, or (ii) subject to Section 5.10 hereof, at any later time. Any such
determination will be final and binding on the Company and on all persons having
an interest in any Award under this Plan. The Committee may delegate to one or
more officers of the Company the authority to grant an Award under this Plan,
provided such officer or officers are members of the Board.

 

-2-



--------------------------------------------------------------------------------

5. Options. The Committee may grant Options to eligible persons described in
Section 3 hereof and will determine whether such Options will be Incentive Stock
Options within the meaning of the Code (“ISOs”) or Nonqualified Stock Options
(“NQSOs”), the number of Shares subject to the Option, the Exercise Price of the
Option, the period during which the Option may be exercised, and all other terms
and conditions of the Option, subject to the following:

5.1 Form of Option Grant. Each Option granted under this Plan will be evidenced
by an Award Agreement which will expressly identify the Option as an ISO or an
NQSO (“Stock Option Agreement”), and will be in such form and contain such
provisions (which need not be the same for each Participant) as the Committee
may from time to time approve, and which will comply with and be subject to the
terms and conditions of this Plan.

5.2 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, unless a later date is
otherwise specified by the Committee. The Stock Option Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the Option.

5.3 Exercise Period. Options may be exercisable immediately but subject to
repurchase pursuant to Section 11 hereof or may be exercisable within the times
or upon the events determined by the Committee as set forth in the Stock Option
Agreement governing such Option; provided, however, that no Option will be
exercisable after the expiration of ten (10) years from the date the Option is
granted; and provided further that no ISO granted to a person who directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Shareholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for Options to become exercisable at one time or from time to time, periodically
or otherwise, in such number of Shares or percentage of Shares as the Committee
determines. Subject to earlier termination of the Option as provided herein,
each Participant who is not an officer, director or consultant of the Company or
of a Parent or Subsidiary of the Company shall have the right to exercise an
Option granted hereunder at the rate of no less than twenty percent (20%) per
year over five (5) years from the date such Option is granted.

5.4 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted and may not be less than eighty-five
percent (85%) of the Fair Market Value of the Shares on the date of grant;
provided that (i) the Exercise Price of an ISO will not be less than one hundred
percent (100%) of the Fair Market Value of the Shares on the date of grant and
(ii) the Exercise Price of any Option granted to a Ten Percent Shareholder will
not be less than one hundred ten percent (110%) of the Fair Market Value of the
Shares on the date of grant. Payment for the Shares purchased must be made in
accordance with Section 7 hereof.

5.5 Method of Exercise. Options may be exercised only by delivery to the Company
of a written stock option exercise agreement (the “Exercise Agreement”) in a
form approved by the Committee (which need not be the same for each
Participant). The Exercise Agreement will state (i) the number of Shares being
purchased, (ii) the restrictions imposed on the Shares purchased under such
Exercise Agreement, if any, and (iii) such representations and agreements
regarding Participant’s investment intent and access to information and other
matters, if

 

-3-



--------------------------------------------------------------------------------

any, as may be required or desirable by the Company to comply with applicable
securities laws. Participant shall execute and deliver to the Company the
Exercise Agreement together with payment in full of the Exercise Price, and any
applicable taxes, for the number of Shares being purchased.

5.6 Termination. Subject to earlier termination pursuant to Sections 17 and 18
hereof and notwithstanding the exercise periods set forth in the Stock Option
Agreement, exercise of an Option will always be subject to the following:

(a) If the Participant is Terminated for any reason other than death, Disability
or for Cause, then the Participant may exercise such Participant’s Options only
to the extent that such Options are exercisable as to Vested Shares upon the
Termination Date or as otherwise determined by the Committee. Such Options must
be exercised by the Participant, if at all, as to all or some of the Vested
Shares calculated as of the Termination Date or such other date determined by
the Committee, within three (3) months after the Termination Date (or within
such shorter time period, not less than thirty (30) days, or within such longer
time period, not exceeding five (5) years, after the Termination Date as may be
determined by the Committee, with any exercise beyond three (3) months after the
Termination Date deemed to be an NQSO) but in any event, no later than the
expiration date of the Options.

(b) If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than for Cause), then Participant’s Options may be exercised only to the
extent that such Options are exercisable as to Vested Shares by Participant on
the Termination Date or as otherwise determined by the Committee. Such options
must be exercised by Participant (or Participant’s legal representative or
authorized assignee), if at all, as to all or some of the Vested Shares
calculated as of the Termination Date or such other date determined by the
Committee, within twelve (12) months after the Termination Date (or within such
shorter time period, not less than six (6) months, or within such longer time
period, not exceeding five (5) years, after the Termination Date as may be
determined by the Committee, with any exercise beyond (i) three (3) months after
the Termination Date when the Termination is for any reason other than the
Participant’s death or disability, within the meaning of Section 22(e)(3) of the
Code, or (ii) twelve (12) months after the Termination Date when the Termination
is for Participant’s disability, within the meaning of Section 22(e)(3) of the
Code, deemed to be an NQSO) but in any event no later than the expiration date
of the Options.

(c) If the Participant is terminated for Cause, then Participant’s Options shall
expire on such Participant’s Termination Date, or at such later time and on such
conditions as are determined by the Committee.

5.7 Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent Participant from exercising the Option
for the full number of Shares for which it is then exercisable.

5.8 Advance Election to Exercise Option. A Participant may make an election
which will require an Option, or any portion thereof, to the extent such Option
(1) was granted prior to August 19, 2004, (2) was unvested as of December 31,
2004 and (3) was not exercised prior to December 31, 2005, to be exercised in
whole, or in part, pursuant to an election authorized by this Section 5.8.

(a) Calendar Year Election. A Participant may make an election to exercise an
Option, or any portion thereof, in any calendar year after the calendar year in
which the Participant makes such election, provided, however, that the calendar
year selected is not after the expiration of the Option pursuant to its term as
specified in Section 5.3.

 

-4-



--------------------------------------------------------------------------------

(b) Short Term Deferral Election. A Participant may make an election to exercise
an Option, or any portion thereof, by March 15th of the calendar year after the
calendar year in which such Option, or portion thereof, vests.

(c) Automatic Exercise of Options. Once made, the Participant may not accelerate
the year of exercise specified in any election made pursuant to this
Section 5.8, and the Option, or portion thereof, must be exercised in the
elected period. If the Option, or any portion thereof, is not exercised by the
Optionee prior to the end of the applicable period specified by any election,
then the Option shall be exercised, or cancelled as applicable, automatically on
the “Automatic Exercise Date” (described in this Section 5.8(c)). The Automatic
Exercise Date for Options subject to a Calendar Year Election shall be the last
trading day on or prior to December 31st of the applicable calendar year. The
Automatic Exercise Date for Options subject to a Short Term Deferral Election
shall be the last trading day on or prior to March 15th of the year following
the year in which such Option vested. Only those Options which are
“in-the-money” on the Automatic Exercise Date will be exercised pursuant to the
Participant’s election and this Section 5.8(c). Any Option which is not
“in-the-money” on the applicable Automatic Exercise Date will (1) not be
automatically exercised and (2) terminate automatically, as of such applicable
Automatic Exercise Date. An Option will be considered “in-the-money” for
purposes of this Section 5.8(c) if it has an exercise price which is less than
the Fair Market Value of a share of Stock on the applicable Automatic Exercise
Date. This automatic exercise shall be done pursuant to the cashless exercise
procedure authorized by the terms of the Plan and all of the Shares covered by
the applicable Option shall be sold and a portion of the cash proceeds from such
sale shall be remitted to the Company in an amount necessary to pay the
applicable exercise price of such Options and the Participant’s associated tax
withholding obligation. The net cash remaining after this automatic exercise
shall be deposited to the Participant’s brokerage account maintained by the
Company’s stock plan administrator.

(d) Impact of Termination on Elections. Notwithstanding the foregoing, in the
event of the Participant’s Termination prior to the exercise of any Option
pursuant to an election made under this Section 5.8, then the Participant’s
election shall be automatically cancelled as of the date of such Participant’s
Termination.

(e) Post-Termination Exercise Period for Options Subjected to Cancelled
Elections. Any Option, or portion thereof, which again becomes exercisable as a
result of the automatic cancellation of an exercise election pursuant to
Section 5.8(d), shall thereafter be exercisable and remain outstanding only to
the extent authorized by its original terms and conditions as of the date of the
automatic cancellation of the election, provided, however, that as a condition
to making any such election under this Section 5.8, the Participant must
acknowledge and agree that in

 

-5-



--------------------------------------------------------------------------------

the event any such Option, or portion thereof, is not exercised by the
Participant (if applicable under its terms) by, as applicable, December 31st of
the year of the automatic cancellation of this election (with respect to any
Calendar Year Election) or by March 15th of the year after such Options vested
(with respect to any Short Term Deferral Election), the Participant understands
and acknowledges that such Option, or portion thereof, will be forfeited.

(f) Terms and Conditions of Exercise Elections. Any election made pursuant to
this Section 5.8 must be made in a manner and pursuant to the terms and
conditions approved by the Company, and in no event may elections be made after
any date authorized by requirements relating to the administration of stock
option plans under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted (hereinafter “Applicable Law”). In order for an election to
become effective, the Participant must provide the Company with an executed
election, on a form approved by the Company, pursuant to the applicable
procedures established by the Company. The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, (A) to decline
to approve or (B) to terminate or amend any program or procedures for
authorizing any Participant to make such election to exercise Options pursuant
to this Section 5.8, provided however, that any valid election made by a
Participant prior to the date of the Company’s termination or amendment of such
a program or procedures shall remain effective.

(g) Cancellation of Elections. Notwithstanding any other provision of the Plan
or any applicable valid election entered into by any Participant pursuant to
this Section 5.8, in the event that a change in Applicable Law occurs prior to
the exercise of Options under any election, and such change in Applicable Law
results in (1) the revocation of the unfavorable tax impacts required by
Section 409A of the Code or (2) the postponement or delay in the effective date
of Section 409A of the Code (as determined in the sole discretion of the
Company), then with respect to any such Option, all elections made by
Participant’s under this Section 5.8 shall be either automatically revoked and
rescinded to the extent authorized by such change in the Applicable Law or, with
the consent of the Participant amended to comply with such changes in Applicable
Law. The determination of the impact of any changes in Applicable Law to this
Section 5.8, and the procedures to implement such changes, shall be made in the
sole and absolute discretion of the Company.

5.9 Limitations on ISOs. The aggregate Fair Market Value (determined as of the
date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year (under this Plan or under
any other incentive stock option plan of the Company or any Parent or Subsidiary
of the Company) will not exceed One Hundred Thousand Dollars ($100,000). If the
Fair Market Value of Shares on the date of grant with respect to which ISOs are
exercisable for the first time by a Participant during any calendar year exceeds
One Hundred Thousand Dollars ($100,000), then the Options for the first One
Hundred Thousand Dollars ($100,000) worth of Shares to become exercisable in
such calendar year will be ISOs and the Options for the amount in excess of One
Hundred Thousand Dollars ($100,000) that become exercisable in that calendar
year will be NQSOs. In the event that the Code or the regulations promulgated
thereunder are amended after the Effective Date (as defined in Section 18
hereof) to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISOs, then such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.

 

-6-



--------------------------------------------------------------------------------

5.10 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 5.11 hereof, the Committee may reduce the Exercise Price of
outstanding Options without the consent of Participants by a written notice to
them; provided, however, that the Exercise Price may not be reduced below the
minimum Exercise Price that would be permitted under Section 5.4 hereof for
Options granted on the date the action is taken to reduce the Exercise Price;
provided, further, that the Exercise Price will not be reduced below the par
value of the Shares, if any.

5.11 No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant, to disqualify any Participant’s ISO under Section 422 of the
Code. In no event shall the total number of Shares issued (counting each
reissuance of a Share that was previously issued and then forfeited or
repurchased by the Company as a separate issuance) under the Plan upon exercise
of ISOs exceed 5,000,000 Shares (adjusted in proportion to any adjustments under
Section 2.2 hereof) over the term of the Plan.

6. Restricted Stock. A Restricted Stock Award is an offer by the Company to sell
to an eligible person Shares that are subject to certain specified restrictions.
The Committee will determine to whom an offer will be made, the number of Shares
the person may purchase, the Purchase Price, the restrictions to which the
Shares will be subject, and all other terms and conditions of the Restricted
Stock Award, subject to the following:

6.1 Form of Restricted Stock Award. All purchases under a Restricted Stock Award
made pursuant to this Plan will be evidenced by an Award Agreement (“Restricted
Stock Purchase Agreement”) that will be in such form (which need not be the same
for each Participant) as the Committee will from time to time approve, and will
comply with and be subject to the terms and conditions of this Plan. The
Restricted Stock Award will be accepted by the Participant’s execution and
delivery of the Restricted Stock Purchase Agreement and full payment for the
Shares to the Company within thirty (30) days from the date the Restricted Stock
Purchase Agreement is delivered to the person. If such person does not execute
and deliver the Restricted Stock Purchase Agreement along with full payment for
the Shares to the Company within such thirty (30) days, then the offer will
terminate, unless otherwise determined by the Committee.

6.2 Purchase Price. The Purchase Price of Shares sold pursuant to a Restricted
Stock Award will be determined by the Committee and will be at least eighty-five
percent (85%) of the Fair Market Value of the Shares on the date the Restricted
Stock Award is granted or at the time the purchase is consummated, except in the
case of a sale to a Ten Percent Shareholder, in which case the Purchase Price
will be one hundred percent (100%) of the Fair Market Value on the date the
Restricted Stock Award is granted or at the time the purchase is consummated.
Payment of the Purchase Price must be made in accordance with Section 7 hereof.

 

-7-



--------------------------------------------------------------------------------

6.3 Restrictions. Restricted Stock Awards may be subject to the restrictions set
forth in Section 11 hereof or such other restrictions not inconsistent with
Section 25102(o) of the California Corporations Code.

7. Payment for Share Purchases.

7.1 Payment. Payment for Shares purchased pursuant to this Plan may be made in
cash (by check) or, where expressly approved for the Participant by the
Committee and where permitted by law:

(a) by cancellation of indebtedness of the Company owed to the Participant;

(b) by surrender of shares that: (i) either (A) have been owned by Participant
for more than six (6) months and have been paid for within the meaning of SEC
Rule 144 (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares) or
(B) were obtained by Participant in the public market and (ii) are clear of all
liens, claims, encumbrances or security interests;

(c) by tender of a full recourse promissory note having such terms as may be
approved by the Committee and bearing interest at a rate sufficient to avoid
imputation of income under Sections 483 and 1274 of the Code; provided, however,
that Participants who are not employees or directors of the Company will not be
entitled to purchase Shares with a promissory note unless the note is adequately
secured by collateral other than the Shares; provided, further, that the portion
of the Exercise Price or Purchase Price, as the case may be, equal to the par
value of the Shares must be paid in cash or other legal consideration permitted
by Delaware General Corporation Law;

(d) by waiver of compensation due or accrued to the Participant from the Company
for services rendered;

(e) with respect only to purchases upon exercise of an Option, and provided that
a public market for the Company’s stock exists:

(i) through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased sufficient to pay the
total Exercise Price, and whereby the NASD Dealer irrevocably commits upon
receipt of such Shares to forward the total Exercise Price directly to the
Company; or

(ii) through a “margin” commitment from the Participant and an NASD Dealer
whereby the Participant irrevocably elects to exercise the Option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the total Exercise Price, and whereby
the NASD Dealer irrevocably commits upon receipt of such Shares to forward the
total Exercise Price directly to the Company; or

 

-8-



--------------------------------------------------------------------------------

(f) by any combination of the foregoing.

7.2 Loan Guarantees. The Committee may, in its sole discretion, elect to assist
the Participant in paying for Shares purchased under this Plan by authorizing a
guarantee by the Company of a third-party loan to the Participant.

8. Withholding Taxes.

8.1 Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for such Shares. Whenever, under this Plan, payments in
satisfaction of Awards are to be made in cash by the Company, such payment will
be net of an amount sufficient to satisfy federal, state, and local withholding
tax requirements.

8.2 Stock Withholding. When, under applicable tax laws, a Participant incurs tax
liability in connection with the exercise or vesting of any Award that is
subject to tax withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may in its sole discretion
allow the Participant to satisfy the minimum withholding tax obligation by
electing to have the Company withhold from the Shares to be issued that minimum
number of Shares having a Fair Market Value equal to the minimum amount required
to be withheld, determined on the date that the amount of tax to be withheld is
to be determined; but in no event will the Company withhold Shares if such
withholding would result in adverse accounting consequences to the Company. All
elections by a Participant to have Shares withheld for this purpose will be made
in accordance with the requirements established by the Committee for such
elections and be in writing in a form acceptable to the Committee.

 

9. Privileges of Stock Ownership.

9.1 Voting and Dividends. No Participant will have any of the rights of a
shareholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a shareholder and have all the rights of a shareholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock. The Participant will have no right to retain such stock
dividends or stock distributions with respect to Unvested Shares that are
repurchased pursuant to Section 11 hereof. The Company will comply with
Section 260.140.1 of Title 10 of the California Code of Regulations with respect
to the voting rights of Common Stock.

 

-9-



--------------------------------------------------------------------------------

9.2 Financial Statements. The Company will provide financial statements to each
Participant annually during the period such Participant has Awards outstanding,
or as otherwise required under Section 260.140.46 of Title 10 of the California
Code of Regulations. Notwithstanding the foregoing, the Company will not be
required to provide such financial statements to Participants when issuance of
Awards is limited to key employees whose services in connection with the Company
assure them access to equivalent information.

10. Transferability. Awards granted under this Plan, and any interest therein,
will not be transferable or assignable by Participant, other than by will or by
the laws of descent and distribution, and, with respect to NQSOs, by instrument
to an inter vivos or testamentary trust in which the options are to be passed to
beneficiaries upon the death of the trustor (settlor), or by gift to “immediate
family” as that term is defined in 17 C.F.R. 240.16a-1(e), and may not be made
subject to execution, attachment or similar process. During the lifetime of the
Participant an Award will be exercisable only by the Participant or
Participant’s legal representative and any elections with respect to an Award
may be made only by the Participant or Participant’s legal representative.

11. Restrictions on Shares.

11.1 Right of First Refusal. At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) in the Award Agreement a right of first
refusal to purchase all Shares that a Participant (or a subsequent transferee)
may propose to transfer to a third party, unless otherwise not permitted by
Section 25102(o) of the California Corporations Code, provided that such right
of first refusal terminates upon the Company’s initial public offering of Common
Stock pursuant to an effective registration statement filed under the Securities
Act.

11.2 Right of Repurchase. At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase Unvested Shares held by a Participant for cash and/or cancellation of
purchase money indebtedness owed to the Company by the Participant following
such Participant’s Termination at any time within the later of ninety (90) days
after the Participant’s Termination Date and the date the Participant purchases
Shares under the Plan at the Participant’s Exercise Price or Purchase Price, as
the case may be, provided that, unless the Participant is an officer, director
or consultant of the Company or of a Parent or Subsidiary of the Company, such
right of repurchase lapses at the rate of no less than twenty percent (20%) per
year over five (5) years from: (a) the date of grant of the Option or (b) in the
case of Restricted Stock, the date the Participant purchases the Shares.

12. Certificates. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.

13. Escrow; Pledge of Shares. To enforce any restrictions on a Participant’s
Shares set forth in Section 11 hereof, the Committee may require the Participant
to deposit all certificates representing Shares, together with stock powers or
other instruments of transfer approved by the Committee, appropriately endorsed
in blank, with the Company or an agent designated by the

 

-10-



--------------------------------------------------------------------------------

Company to hold in escrow until such restrictions have lapsed or terminated. The
Committee may cause a legend or legends referencing such restrictions to be
placed on the certificates. Any Participant who is permitted to execute a
promissory note as partial or full consideration for the purchase of Shares
under this Plan will be required to pledge and deposit with the Company all or
part of the Shares so purchased as collateral to secure the payment of
Participant’s obligation to the Company under the promissory note; provided,
however, that the Committee may require or accept other or additional forms of
collateral to secure the payment of such obligation and, in any event, the
Company will have full recourse against the Participant under the promissory
note notwithstanding any pledge of the Participant’s Shares or other collateral.
In connection with any pledge of the Shares, Participant will be required to
execute and deliver a written pledge agreement in such form as the Committee
will from time to time approve.

14. Exchange and Buyout of Awards. The Committee may, at any time or from time
to time, authorize the Company, with the consent of the respective Participants,
to issue new Awards in exchange for the surrender and cancellation of any or all
outstanding Awards. The Committee may at any time buy from a Participant an
Award previously granted with payment in cash, shares of Common Stock of the
Company (including Restricted Stock) or other consideration, based on such terms
and conditions as the Committee and the Participant may agree.

15. Securities Law and Other Regulatory Compliance. This Plan is intended to
comply with Section 25102(o) of the California Corporations Code. Any provision
of this Plan which is inconsistent with Section 25102(o) shall, without further
act or amendment by the Company or the Board, be reformed to comply with the
requirements of Section 25102(o). An Award will not be effective unless such
Award is in compliance with all applicable federal and state securities laws,
rules and regulations of any governmental body, and the requirements of any
stock exchange or automated quotation system upon which the Shares may then be
listed or quoted, as they are in effect on the date of grant of the Award and
also on the date of exercise or other issuance. Notwithstanding any other
provision in this Plan, the Company will have no obligation to issue or deliver
certificates for Shares under this Plan prior to (i) obtaining any approvals
from governmental agencies that the Company determines are necessary or
advisable, and/or (ii) compliance with any exemption, completion of any
registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the exemption, registration,
qualification or listing requirements of any state securities laws, stock
exchange or automated quotation system, and the Company will have no liability
for any inability or failure to do so.

16. No Obligation to Employ. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time, with or without
Cause.

 

-11-



--------------------------------------------------------------------------------

17. Corporate Transactions.

17.1 Assumption or Replacement of Awards by Successor or Acquiring Company. In
the event of (i) a dissolution or liquidation of the Company, (ii) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the shareholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor or acquiring corporation, which assumption, conversion
or replacement will be binding on all Participants), (iii) a merger in which the
Company is the surviving corporation but after which the shareholders of the
Company immediately prior to such merger (other than any shareholder which
merges with the Company in such merger, or which owns or controls another
corporation which merges with the Company in such merger) cease to own their
shares or other equity interests in the Company, or (iv) the sale of all or
substantially all of the assets of the Company, any or all outstanding Awards
may be assumed, converted or replaced by the successor or acquiring corporation
(if any), which assumption, conversion or replacement will be binding on all
Participants. In the alternative, the successor or acquiring corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to shareholders of the Company (after taking into
account the existing provisions of the Awards). The successor or acquiring
corporation may also substitute by issuing, in place of outstanding Shares of
the Company held by the Participant, substantially similar shares or other
property subject to repurchase restrictions and other provisions no less
favorable to the Participant than those which applied to such outstanding Shares
immediately prior to such transaction described in this Section 17.1. In the
event such successor or acquiring corporation (if any) does not assume, convert,
replace or substitute Awards, as provided above, pursuant to a transaction
described in this Section 17.1, then notwithstanding any other provision in this
Plan to the contrary, the vesting of such Awards will accelerate and the Options
will become exercisable in full prior to the consummation of such event at such
times and on such conditions as the Committee determines, and if such Options
are not exercised prior to the consummation of the corporate transaction, they
shall terminate in accordance with the provisions of this Plan.

17.2 Other Treatment of Awards. Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 17, in the event of
the occurrence of any transaction described in Section 17.1 hereof, any
outstanding Awards will be treated as provided in the applicable agreement or
plan of reorganization, merger, consolidation, dissolution, liquidation or sale
of assets.

17.3 Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either
(i) granting an Award under this Plan in substitution of such other company’s
award or (ii) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain

 

-12-



--------------------------------------------------------------------------------

unchanged (except that the exercise price and the number and nature of shares
issuable upon exercise of any such option will be adjusted appropriately
pursuant to Section 424(a) of the Code). In the event the Company elects to
grant a new Option rather than assuming an existing option, such new Option may
be granted with a similarly adjusted Exercise Price.

18. Adoption and Shareholder Approval. This Plan will become effective on the
date that it is adopted by the Board (the “Effective Date”). This Plan will be
approved by the shareholders of the Company (excluding Shares issued pursuant to
this Plan), consistent with applicable laws, within twelve (12) months before or
after the Effective Date. Upon the Effective Date, the Board may grant Awards
pursuant to this Plan; provided, however, that: (i) no Option may be exercised
prior to initial shareholder approval of this Plan; (ii) no Option granted
pursuant to an increase in the number of Shares approved by the Board shall be
exercised prior to the time such increase has been approved by the shareholders
of the Company; (iii) in the event that initial shareholder approval is not
obtained within the time period provided herein, all Awards granted hereunder
shall be canceled, any Shares issued pursuant to any Award shall be canceled and
any purchase of Shares issued hereunder shall be rescinded; and (iv) Awards
granted pursuant to an increase in the number of Shares approved by the Board
which increase is not timely approved by shareholders shall be canceled, any
Shares issued pursuant to any such Awards shall be canceled, and any purchase of
Shares subject to any such Award shall be rescinded.

19. Term of Plan/Governing Law. Unless earlier terminated as provided herein,
this Plan will terminate ten (10) years from the Effective Date or, if earlier,
the date of shareholder approval. This Plan and all agreements hereunder shall
be governed by and construed in accordance with the laws of the State of
California.

20. Amendment or Termination of Plan. Subject to Section 5.10 hereof, the Board
may at any time terminate or amend this Plan in any respect, including without
limitation amendment of any form of Award Agreement or instrument to be executed
pursuant to this Plan; provided, however, that the Board will not, without the
approval of the shareholders of the Company, amend this Plan in any manner that
requires such shareholder approval pursuant to Section 25102(o) of the
California Corporations Code or the Code or the regulations promulgated
thereunder as such provisions apply to ISO plans.

21. Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board,
the submission of this Plan to the shareholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock options and
other equity awards otherwise than under this Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.

22. Definitions. As used in this Plan, the following terms will have the
following meanings:

“Award” means any award under this Plan, including any Option or Restricted
Stock Award.

 

-13-



--------------------------------------------------------------------------------

“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, including the Stock Option Agreement and Restricted
Stock Agreement.

“Board” means the Board of Directors of the Company.

“Cause” means Termination because of (i) any willful, material violation by the
Participant of any law or regulation applicable to the business of the Company
or a Parent or Subsidiary of the Company, the Participant’s conviction for, or
guilty plea to, a felony or a crime involving moral turpitude, or any willful
perpetration by the Participant of a common law fraud, (ii) the Participant’s
commission of an act of personal dishonesty which involves personal profit in
connection with the Company or any other entity having a business relationship
with the Company, (iii) any material breach by the Participant of any provision
of any agreement or understanding between the Company or any Parent or
Subsidiary of the Company and the Participant regarding the terms of the
Participant’s service as an employee, officer, director or consultant to the
Company or a Parent or Subsidiary of the Company, including without limitation,
the willful and continued failure or refusal of the Participant to perform the
material duties required of such Participant as an employee, officer, director
or consultant of the Company or a Parent or Subsidiary of the Company, other
than as a result of having a Disability, or a breach of any applicable invention
assignment and confidentiality agreement or similar agreement between the
Company or a Parent or Subsidiary of the Company and the Participant,
(iv) Participant’s disregard of the policies of the Company or any Parent or
Subsidiary of the Company so as to cause loss, damage or injury to the property,
reputation or employees of the Company or a Parent or Subsidiary of the Company,
or (v) any other misconduct by the Participant which is materially injurious to
the financial condition or business reputation of, or is otherwise materially
injurious to, the Company or a Parent or Subsidiary of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the committee created and appointed by the Board to administer
this Plan, or if no committee is created and appointed, the Board.

“Company” means Keyhole, Inc., or any successor corporation.

“Disability” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.

“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

(a) if such Common Stock is then quoted on the Nasdaq National Market, its
closing price on the Nasdaq National Market on the date of determination as
reported in The Wall Street Journal;

 

-14-



--------------------------------------------------------------------------------

(b) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal;

(c) if such Common Stock is publicly traded but is not quoted on the Nasdaq
National Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported by The Wall Street Journal (or, if not so reported, as
otherwise reported by any newspaper or other source as the Board may determine);
or

(d) if none of the foregoing is applicable, by the Committee in good faith.

“Option” means an award of an option to purchase Shares pursuant to Section 5
hereof.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock representing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

“Participant” means a person who receives an Award under this Plan.

“Plan” means this Keyhole, Inc. 2000 Equity Incentive Plan, as amended from time
to time.

“Purchase Price” means the price at which a Participant may purchase Restricted
Stock.

“Restricted Stock” means Shares purchased pursuant to a Restricted Stock Award.

“Restricted Stock Award” means an award of Shares pursuant to Section 6 hereof.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means shares of the Company’s Common Stock $0.001, par value, reserved
for issuance under this Plan, as adjusted pursuant to Sections 2 and 17 hereof,
and any successor security.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock representing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director or consultant to the Company or a Parent or
Subsidiary of the Company. A Participant will not be deemed to have ceased to
provide services in the case of (i) sick leave, (ii) military leave, or
(iii) any

 

-15-



--------------------------------------------------------------------------------

other leave of absence approved by the Committee, provided that such leave is
for a period of not more than ninety (90) days (a) unless reinstatement (or, in
the case of an employee with an ISO, reemployment) upon the expiration of such
leave is guaranteed by contract or statute, or (b) unless provided otherwise
pursuant to formal policy adopted from time to time by the Company’s Board and
issued and promulgated in writing. In the case of any Participant on (i) sick
leave, (ii) military leave or (iii) an approved leave of absence, the Committee
may make such provisions respecting suspension of vesting of the Award while on
leave from the Company or a Parent or Subsidiary of the Company as it may deem
appropriate, except that in no event may an Option be exercised after the
expiration of the term set forth in the Stock Option Agreement. The Committee
will have sole discretion to determine whether a Participant has ceased to
provide services and the effective date on which the Participant ceased to
provide services (the “Termination Date”).

“Unvested Shares” means “Unvested Shares” as defined in the Award Agreement.

“Vested Shares” means “Vested Shares” as defined in the Award Agreement.

 

-16-